Citation Nr: 0506122	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  98-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from September 1967 
to June 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision.  The veteran filed a 
notice of disagreement in November 1997, the RO issued a 
statement of the case in July 1998, and the veteran perfected 
his appeal in August 1998.  


FINDINGS OF FACT

1.  The veteran served honorably during a period of war.

2.  The veteran is approximately 62 years old with a high 
school education; he has been working for the prior two and a 
half years as a garbage man.

3.  The veteran is not permanently and totally disabled from 
disability not the result of his own willful misconduct.


CONCLUSION OF LAW

Nonservice-connected pension benefits are not warranted.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.321 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in June 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a August 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
rating decision and a statement of the case.  These documents 
- collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claim could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless. 

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran and the transcript of a local 
hearing conducted in May 1998.  The Board is satisfied that 
VA has made a reasonable effort to obtain relevant records.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  § 3.159(c)(1-3).  

An examination for VA purposes was conducted in July 2004, 
and the report of this examination has been obtained and 
reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  The applicable 
duties to notify and assist have been substantially met by VA 
and there are no areas in which further development may be 
fruitful.  



II.  Nonservice-connected pension

The veteran has no service-connected disabilities.  The law 
authorizes the payment of a nonservice-connected disability 
pension to a veteran of a war who has the requisite service 
and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran:

(1)  served in the active military, naval 
or air service for ninety (90) days or 
more during a period of war; 

(2)  is permanently and totally disabled 
from nonservice-connected disability not 
due to his/her own willful misconduct; 
and

(3)  meets the net worth requirements 
under 38 C.F.R. § 3.274, and does not 
have an annual income in excess of the 
applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23, 3.3.

38 U.S.C.A. §§ 1502, 1521.  

The veteran's DD-214 shows that he had active duty from 
September 1967 to June 1970, during the Vietnam era.  
Therefore, he has the required period of wartime service.

When considering a claim for entitlement to nonservice-
connected pension benefits, VA adjudicators must consider 
whether the veteran is unemployable as a result of a lifetime 
disability, i.e., an "objective" standard, or if the 
veteran is not unemployable, whether there exists a lifetime 
disability which would render it impossible for an average 
person to follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

The veteran underwent a very thorough VA examination in July 
2004.  Despite his reported hip, back, hypertension, 
intestinal, and skin conditions, he reported that he had been 
working as a garbage man for over two and a half years.  He 
also reported that he could brush his teeth, take a shower, 
vacuum, drive a car, cook, climb stairs, dress, take out the 
trash, walk, and shop.  He did state that he was unable to 
garden or push a lawn mower (apparently due to back pain).  

On examination, he appeared alert, oriented, well developed, 
well nourished, and in no acute distress.  Behavior and 
comprehension were normal, affect was appropriate and memory 
was intact.  There were no signs of tension.  Regarding his 
back and skin symptoms, the examiner found no functional 
impairment or time lost from work.  Regarding the hip 
condition and hypertension, there was no functional 
impairment and only two days lost from work a year.  
Regarding the intestinal condition, the veteran was found to 
be functionally impaired by chronic constipation and 
difficulty using the restroom, but the condition did not 
result in any time lost from work.  The veteran's relative 
lack of impairment is also reflected by a June 2004 VA record 
which indicate that he had not sought outpatient treatment 
for any conditions since October 1999.  

In light of the above findings, it is evident that the 
veteran does not have a single disability, not due to willful 
misconduct, that objectively warrants a permanent and total 
disability evaluation for pension purposes.  38 U.S.C.A. § 
1502(a)(1).

The Board has also considered the "subjective" standard for 
pension eligibility.  Pension may be granted "where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his or 
her disabilities, age, occupational background and other 
related factors."  38 C.F.R. § 3.321(b)(2).

At his May 1998 local hearing, the veteran testified that he 
was 56 years old and that he had been educated to the 12th 
grade.  Therefore, today the veteran is around 62 years old.  
Although he has not reported any more education after high 
school, he has apparently been able to work as a garbage man 
for the last two and a half years.  Obviously, his 
disabilities, when evaluated in association with his 
educational attainment, occupational background, and age, are 
not subjectively shown to have precluded all kinds of 
substantially gainful employment.  

Accordingly, the veteran is not entitled to a nonservice-
connected pension, and his claim for that benefit is denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


